     Case 2:20-cv-01218-RSL-MLP Document 184 Filed 06/15/21 Page 1 of 3




 1                                                      THE HONORABLE ROBERT S. LASNIK
                                                   THE HONORABLE MICHELLE L. PETERSON
 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8
     VICKY CORNELL, individually, and in           Case No. 2:20-cv-01218−RSL−MLP
 9   her capacity, and as the Personal
     Representative of the Estate of Christopher   NOTICE BY THE SOUNDGARDEN
10   John Cornell a/k/a Chris Cornell,             PARTIES’ OF WITHDRAWAL OF
                                                   MOTION FOR PRELIMINARY
11                       Plaintiffs,               INJUNCTION PURSUANT TO F.R.C.P. 65
          v.                                       NOTED ON MOTION CALENDAR:
12
     SOUNDGARDEN, a purported                      June 18, 2021
13   Washington General Partnership, KIM A.
     THAYIL, MATT D. CAMERON,
14
     HUNTER BENEDICT SHEPHERD, RIT
15   VENERUS and CAL FINANCIAL
     GROUP, Inc.,
16                   Defendants.
17   ________________________________
     SOUNDGARDEN, a Washington General
18   Partnership, SOUNDGARDEN
19   RECORDINGS LLC, a Delaware limited
     liability company, STAGE MUTHA
20   FAKIR, INC., a Washington Corporation,
     SG PRODUCTIONS, INC., a Washington
21   Corporation, KIM A. THAYIL, MATT D.
     CAMERON, HUNTER BENEDICT
22   SHEPHERD,
23                       Counter-Plaintiffs,
24        v.
     VICKY CORNELL, individually, and in
25
     her capacity as the Personal Representative
26   of the Estate of Christopher John Cornell
     a/k/a Chris Cornell,
27
                         Counter-Defendants.
28

     THE SOUNDGARDEN PARTIES’ NOTICE OF WITHDRAWAL OF MOTION
     FOR PRELIMINARY INJUNCTION (No. 2:20−cv−01218−RSL-MLP) –1
     Case 2:20-cv-01218-RSL-MLP Document 184 Filed 06/15/21 Page 2 of 3




 1          TO THE COURT AND ALL ATTORNEYS OF RECORD:

 2          Please take notice that Defendants and Counter-Plaintiffs Soundgarden, a Washington

 3 General Partnership (“Soundgarden”), Kim A. Thayil, Matt D. Cameron and Hunter Benedict

 4 Shepherd, and Counter-Plaintiff Soundgarden Recordings LLC hereby withdraw their motion for

 5 preliminary injunction (“Motion” Dkt. No. 155) against Plaintiffs and Counter-Defendants Vicky

 6 Cornell, individually and in her capacity as the Personal Representative of the Estate of

 7 Christopher John Cornell.

 8          The Clerk of the Court is requested to take the Motion off calendar.

 9
     Date: June 15, 2021                               Respectfully submitted,
10

11
                                                       By: s/ Paul H. Beattie
12                                                         Paul H. Beattie, WSBA # 30277
                                                           Gravis Law
13                                                         7920 SE Stellar Way
                                                           Snoqualmie, WA 98065
14                                                         Telephone: 206.696.9095
                                                           Email: pbeattie@gravislaw.com
15
                                                            Gabriel G. Gregg
16                                                          Matthew H. Poppe
                                                            Rimon PC
17                                                          800 Oak Grove Ave, Suite 250
                                                            Menlo Park, CA 94025
18                                                          Telephone: 408.669.5354
                                                            Email: gabriel.gregg@rimonlaw.com
19                                                          Email: Matthew.Poppe@rimonlaw.com
20                                                          Attorneys for the Soundgarden Parties
21

22

23

24

25

26

27

28

     THE SOUNDGARDEN PARTIES’ NOTICE OF WITHDRAWAL OF MOTION
     FOR PRELIMINARY INJUNCTION (No. 2:20−cv−01218− RSL-MLP)–2
     Case 2:20-cv-01218-RSL-MLP Document 184 Filed 06/15/21 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE

 2
     I hereby certify that I electronically filed the foregoing with the Clerk of the Court using the
 3
     CM/ECF system, which will send electronic notification of such filing to all CM/ECF participants.
 4

 5

 6
     Date: June 15, 2021
 7
                                                         s/ Gabriel G. Gregg
 8
                                                         Gabriel G. Gregg, Pro Hac Vice Admitted
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     THE SOUNDGARDEN PARTIES’ NOTICE OF WITHDRAWAL OF MOTION
     FOR PRELIMINARY INJUNCTION (No. 2:20−cv−01218− RSL-MLP)–3
